DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; King U.S. Patent No. 4,697,080 discloses an apparatus for measuring secondary electrons comprising: a scanning electron microscope 10 comprising an electron emitter 11, wherein the electron emitter 11 is configured to emit a high-energy electron beam 12; a first collecting plate 19 comprising a first through hole 21 wherein a tested sample 20 is located between the first collecting plate a faraday cup 26 comprising an electron inlet. However, although King measures electron current at aperture frame 19 ([col. 3; lines 40-43]), and King utilizes a voltmeter 28 to measure voltage at the frame 19, King does not measure a secondary electron emission coefficient or measure the voltage difference between the aperture and the sample. 
Tsuchiya et al. U.S. PGPUB No. 2019/0277782 discloses an electron beam inspection apparatus that “calculates the secondary electron emission coefficient” [0074]. However, there is no explicit disclosure of obtaining the secondary electron emission coefficient using the claimed formula. 
                        
                            δ
                            =
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            S
                                            E
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                            n
                                            j
                                            e
                                            c
                                            t
                                            i
                                            o
                                            n
                                             
                                            c
                                            u
                                            r
                                            r
                                            e
                                            n
                                            t
                                        
                                    
                                
                            
                        
                     where ISE is the current formed by the secondary electrons, and Iinjection current is the injection current of a primary electron beam measured using a second of two galvanometers.

Regarding dependent claims 2-19; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L MCCORMACK/Examiner, Art Unit 2881